Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-14, and the Species of “a drilling fluid” utilization in the reply filed on 11 January 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claim 15 includes a number of critical differences from independent claim 1 and thus would only be rejoined with significant Amendments.
Independent claim 18 does not appear to be capable of rejoinder even with significant Amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as obvious over Zhou (“Enhanced Viscosity of Aqueous Palygorskite Suspensions through Physical and Chemical Processing”; Advances in Materials Science and Engineering; Vol. 2015) (cited by Applicant).
Regarding independent claim 1, Zhou discloses A method (abstract “The effects of different physical and chemical processing methods on the apparent viscosity and plastic viscosity of the palygorskite suspensions such as pressing, ultrasound scattering, acidification, and chemical additives have been released”) comprising: 
contacting a colloidal mineral with a liquid to produce a colloidal mineral suspension (p.2, 2.3.1 “Ultrasound Scattering.  25 g palygorskite and a certain amount of tap-water were added into an 80 mL beaker, stirred, and then loaded onto the platform of an ultrasonic cell crusher”; palygorskite is also known as attapulgite); and 
applying high-intensity acoustical energy to the suspension (p.2, 2.3.1 “The time of ultrasound scattering on the platform of ultrasonic cell crusher was 10 min and repeated 2-3 times to make a better dispersion”) to enhance colloidal properties of the suspension (e.g., p.3, 3.2 “Under the condition of ultrasound dispersion, the apparent viscosity was raised rapidly from 19.5 mPa·s to 54 mPa·s (Table 3)”).
Regarding the 10-300 W/cm2, Zhou discloses “The ultrasonic dispersion test was carried out by JY92-IIDN ultrasonic cell crusher (20–24 KHz, 650 W; Ningbo Scientz Biotechnology Co., Ltd.) (Zhejiang, China)” (p.2, 2.2) and “25 g palygorskite and a certain amount of tap-water were added into an 80 mL beaker, stirred, and then loaded onto the platform of an ultrasonic cell crusher.  The time of ultrasound 
However, Zhou fails to specify the effective size of the ultrasonicator’s radiating area (cm2), to specify the power intensity. 
Nevertheless, Zhou further teaches “The enhancement of viscosity was related to the fact that ultrasonic cavitation could cause local high temperature and high pressure. The shock wave and microjet in dispersion brought about intense collisions of palygorskite aggregates in aqueous suspensions just like the same dispersion mechanism in polypropylene matrix described in Figure 1” (p.3-4, 3.2).  Similarly, Applicant states ““In certain examples, the high-intensity acoustical energy may cavitate the suspension, resulting in high shear as compared to a clay mineral suspension without application of high-intensity acoustical energy, or a clay mineral suspension having high-intensity acoustical energy applied that is less than 10 W/cm2 or greater than 300 W/cm2 in power intensity” (Specification [0020]).  Thus, 10-300 W/cm2 appears to be the same general conditions as Zhou’s testing setup.  For example, an effective size of ~6 cm2 for Zhou’s 650 W would correspond to a power intensity of ~100 W/cm2.
Accordingly, although silent to the power intensity range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include:
“applying high-intensity acoustical energy with a power intensity of about 10 W/cm2 to about 300 W/cm2 to the suspension to enhance colloidal properties of the suspension,”
in order to cause “ultrasonic cavitation” and increase dispersion of the aggregates, resulting in increased viscosification.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  Applicant may also see the reference to Hutchins for claim 7 below and the reference to Patzner in the Conclusion below.
Regarding claim 2, Zhou discloses wherein the suspension is utilized as a drilling fluid or an industrial slurry (p.6, 4. “In drilling applications, this higher viscosity value will provide better cuttings suspension and carrying capacity”).
Regarding claim 3, Zhou discloses wherein the colloidal mineral is at least one of bentonite, sepiolite, hectorite, kaolinite, attapulgite, organophillic clay, synthetic clay, or lithium sodium magnesium silicate (p.2, 2.3.1 “Ultrasound Scattering.  25 g palygorskite and a certain amount of tap-water were added into an 80 mL beaker, stirred, and then loaded onto the platform of an ultrasonic cell crusher”; palygorskite is also known as attapulgite).
Regarding claim 4, Zhou discloses wherein the liquid is at least one of water, brine, or a hydrocarbon fluid (p.2, 2.3.1 “Ultrasound Scattering.  25 g palygorskite and a certain amount of tap-water were added into an 80 mL beaker, stirred, and then loaded onto the platform of an ultrasonic cell crusher”; palygorskite is also known as attapulgite).
Regarding claim 5, Zhou discloses contacting a chemical additive with the colloidal mineral (p.4, 3.5 “The experimental measurements of samples with chemical additives (Figure 5) exhibited that the sample added MgO showed an increased viscosity value with lower MgO content”).
Regarding claim 6, Zhou discloses wherein the high-intensity acoustical energy is applied at frequency ranges from about 18 kHz to about 22 kHz “The ultrasonic dispersion test was carried out by JY92-IIDN ultrasonic cell crusher (20–24 KHz, 650 W; Ningbo Scientz Biotechnology Co., Ltd.) (Zhejiang, China)” (p.2, 2.2).
Regarding claim 8, Zhou discloses wherein the suspension has at least one of increased viscosity, increased gel strength, increased barrel yield, increased yield point, increased tau zero, or reduced fluid loss as compared to a clay mineral suspension having no high-intensity acoustical energy applied (e.g., p.3, 3.2 “Under the condition of ultrasound dispersion, the apparent viscosity was raised rapidly from 19.5 mPa·s to 54 mPa·s (Table 3)”).
Regarding claim 9, Zhou discloses wherein the high-intensity acoustical energy cavitates the suspension (p.3-4, 3.2 “The enhancement of viscosity was related to the fact that ultrasonic cavitation
Regarding claim 14, Zhou discloses contacting a chemical additive with the ultrasonicated suspension (p.4, 3.5 “The experimental measurements of samples with chemical additives (Figure 5) exhibited that the sample added MgO showed an increased viscosity value with lower MgO content”).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Zhou as in claim 1, and further as evidenced by Hutchins (5,139,087).
Regarding claim 7, Zhou discloses “The ultrasonic dispersion test was carried out by JY92-IIDN ultrasonic cell crusher (20–24 KHz, 650 W; Ningbo Scientz Biotechnology Co., Ltd.) (Zhejiang, China)” (p.2, 2.2).
However, it is unclear at what amplitude the ultrasonic dispersion was conducted.
Nevertheless, 10-200 microns appears to be an ordinary range for ultrasonicators.  For example, Hutchins provides evidence that this is an ordinary amplitude for ultrasonication, stating “Typically, the output intensity of the ultrasonic processor 30 is about 200 to about 2,000watts per square centimeter (W/cm2), while the amplitude of the ultrasonic processor ranges from about 25 microns to about 250 micron” (Col. 2, line 67-Col. 3, line 3).
Although silent to the amplitude range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include “wherein the high-intensity acoustical energy is applied with an ultrasonication probe vibrating at amplitude ranges from about 10 microns to about 200 microns,” in order to provide a typical amplitude for the ultrasonicator, especially insofar as it appears these would be the same general conditions required to provide ultrasonication with cavitation that increases the viscosification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Patzner (5,727,628) provides evidence that it is known in the oilfield arts to use ultrasonic transducers having a power density of 8-12 W/cm2
The reference to Patil (2014/0090842) provides an exemplary disclosure of the use of ultrasonication in the oilfield arts to disperse materials into a fluid (abstract and claims) such as nano-clay ([0028]).  However, references of this type are mainly concerned with dispersing materials into a fluid immediately before use, not dispersing the clay to produce a compound suitable for dehydrating and processing for a later use.
The reference to Kim (2016/0185608) (cited by Applicant) discloses using an ultrasonicator to treat bentonite (abstract), but this is done to remove hydrous silica for cosmetics, foods, and medicines ([0028]).  This reference does not appear to provide any improvement in colloidal properties such as viscosity, gel strength, tau zero, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674